Title: From James Madison to James Leander Cathcart, 28 May 1811 (Abstract)
From: Madison, James
To: Cathcart, James Leander


28 May 1811, Washington. Acknowledges receiving the several parcels of wine sent to him; has found them “very satisfactory.” Those from the vault of Mr. Carvalhal seem to be “unusually fine & well flavored,” and “a couple of pipes more … would be extremely acceptable.” Also requests three pipes of the St. Roque to be forwarded. Mr. Monroe requests two pipes of the St. Roque, and Mrs. Lucy would like one as well—“the 8 pipes to be consigned to Alexandria; or if no early conveyance be found for that port, Norfolk or Baltimore.”
